IN THE
                           TENTH COURT OF APPEALS

                                  No. 10-21-00224-CV

         IN THE MATTER OF THE MARRIAGE OF CYNTHIA IRENE
             GILLILAND AND HOWARD DAVID GILLILAND



                            From the 378th District Court
                                Ellis County, Texas
                              Trial Court No. 105342D


                           MEMORANDUM OPINION


         The underlying case is a divorce proceeding between Appellant Howard David

Gilliland, Jr., and Appellee Cynthia Irene Gilliland. Appellant, acting pro se, filed a notice

of appeal from the trial court’s interlocutory “Order on Motion to Order Sale of Property

and Motion for Appointment of Receiver,” signed on August 20, 2021. The trial court’s

order states that Appellee’s Motion to Order Sale of Property and Motion for

Appointment of Receiver is granted. The order further provides: “The property is

ORDERED to be sold and the proceeds of the sale are to be placed into the registry of the

Court until further Order of this Court. There is no Order to appoint a receiver at this

time.”
        This Court has no jurisdiction to hear an appeal from a judgment that is not final,

unless there is specific statutory authority permitting an appeal before final judgment.

See TEX. CIV. PRAC. & REM. CODE ANN. § 51.012. None of the exceptions to the rule that

only final judgments can be appealed applies in this case. See id. § 51.014 (listing

interlocutory orders that may be appealed before final judgment is rendered in the case).

        On September 13, 2021, we issued an order notifying the parties that the Court

may dismiss this appeal unless, within ten days of the date of the order, Appellant

showed grounds for continuing the appeal.         No response has been received from

Appellant. Accordingly, this appeal is dismissed for want of jurisdiction. See TEX. R. APP.

P. 42.3(a).

        Furthermore, we lift our stay of the trial court’s August 20, 2021 Order on Motion

to Order Sale of Property and Motion for Appointment of Receiver.




                                                 MATT JOHNSON
                                                 Justice


Before Chief Justice Gray,
       Justice Johnson, and
       Justice Smith
Dismissed
Opinion delivered and filed October 6, 2021
[CV06]




In re Marriage of Gilliland                                                          Page 2